Kruse, J. (dissenting) :
I dissent upon the ground that the plaintiff’s note being due,-she is within the express conditions of the mortgage which requires the trustee to foreclose the same “ upon the request in writing of anyone on whose note default shall have been made,” and considering all of the terms and conditions of the mortgage supplemented by the allegations of the complaint that all of the indebtedness was represented by notes which became due and payable prior to January 1, 1901, it is not an unreasonable construction of the instrument to say that it was the intention to permit any one whose note became due to require the trustee to proceed to a foreclosure, and that in the event that the holder of such an obligation does not make such a request or that the trusteé does not of his own volition proceed to foreclose the same, then that the majority of the holders of such notes might require the trustee to proceed to foreclose the mortgage without regard to the fact that the notes so held by the persons making such request might not be due and payable at that time.
Interlocutory judgment reversed and demurrer sustained, costs, with leave to plead over upon payment of the costs of the demurrer and of this appeal.